UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6874



LLOYD STEVEN LANE,

                                            Plaintiff - Appellant,

          versus

ROOSEVELT STRICKLAND; BYRON WALTERS; BARRY
DEESE,

                                           Defendants - Appellees,

          and

G. WAYNE SPEARS; LYNN C. PHILLIPS; CAROL
WHITAKER; H. R. BRIGMAN; JOHN WILLIAMS; JERRY
MCQUEEN; L. W. MOORE; SANDRA THOMAS; YVONNE
LOCKLEAR; VICKY CAULDER; JOHN BULLOCK; JAMES
SANDERSON; JOHN R. MILLS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-93-352-5-F)

Submitted:   February 7, 1996          Decided:     February 21, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Lloyd Steven Lane, Appellant Pro Se. Jacob Leonard Safron, Special
Deputy Attorney General, Raleigh, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Lane v. Strick-

land, No. CA-93-352-5-F (E.D.N.C. Apr. 28, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2